PER CURIAM.
We affirm the denial of the plaintiffs motion to vacate a final summary judgment. A reyiew of the record reflects that the trial court did not abuse its discretion by denying the motion to vacate because the plaintiff failed to present new material evidence that was not discoverable at the *1234time that final summary judgment was entered. E.I. DuPont De Nemours & Co. v. Native Hammock Nursery, Inc., 698 So.2d 267 (Fla. 3d DCA 1997), review denied, 707 So.2d 1126 (Fla.1998).
Affirmed.